DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 1 (currently amended): A collection assembly for collecting a sample dose from a drug delivery device, the assembly 

	Claim 12 (currently amended): The collection assembly of claim 11, wherein the sensor stores or transmits data or both stores and transmits data that: (i) identifies a manufacturer of the assembly assembly assembly assembly 

	Examiner’s note: there was no antecedent basis for “apparatus” so it was assumed to refer back to the assembly that was mentioned in claim 1.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has filed a terminal disclaimer for US9360400. Claims 2-13 all depend on claim 1 and claims 1-31 all depend on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        04/09/2021